    Case 1:15-cr-00252-PKC Document 1367 Filed 04/15/20 Page 1 of 2 PageID #: 23802
McCooL                                                                         Steven]. McCool

     LAWPLLC                                                                   EMAIL    smccool@mccoollawpllc.com
                                                                              MOBILE    202 680 2440
                                                                             . OFFICE   202 450 3370
McCoolLawPLLC.com                                                             FAX       202 450 3346

                                                                              r776 K STREET, NW, SUITE 200
                                                                              WASHINGTON, DC 20006



                                               April 15, 2020


     BY ELECTRONIC CASE FILING

     The Honorable Pamela K. Chen
     United States District Judge
     United States District Court
      for the Eastern District of New York·
     225 Cadman Plaza East
     Brooklyn, New York 11201

            Re:     United States v. Hernan Lopez and Carlos Martinez, Case No. 15-cr-252
                    (Def. Nos. 32-33) (PKC)

     Dear Judge Chen:

             We represent Defendants Heman Lopez and Carlos Martinez in the above-captioned case,
     pending before Your Honor. Through this letter, we move, in the Court's discretion, for an order
     extending the time within which Mr. Lopez and Mr. Martinez may file a motion seeking a Bill of
     Particulars. In the interest of efficiency, we jointly move on behalf of both Mr. Lopez and Mr.
     Martinez. Rule 7(f) of the Federal Rules of Criminal Procedure states that "[t]he defendant may
     move for a bill of particulars before or within 14 days after maignment or at a later time if the
     court permits." Fed. R. Crim. P. 7(f) (emphasis added). The "purpose of a bill of particulars is 'to
     inform a defendant of charges with sufficient precision to allow preparation of a defense, to avoid
     unfair surprise, and to preclude double jeopardy."' United States v. Barrera, 950 F. Supp. 2d 461,
     477 (E.D.N.Y. 2013) (quoting United States v. GAF Corp., 928 F.2d 1253, 1260 (2d Cir.1991)).
     Under Rule 7(f), Mr. Martinez's Motion for a Bill of Particulars would be due on April 23, 2020.

             The 53-count Superseding Indictment in this case charges Mr. Lopez and Mr. Martinez and
     fifteen other defendants with conspiracy to commit wire fraud, conspiracy to commit money
     laundering, and eleven charges of wire fraud. Mr. Lopez and Mr. Martinez were arraigned on
     April 9, 2020 and entered a plea of not guilty to all charges. During the arraignment, the Court
     designated this matter as a complex case. As of the filing of this letter, the government has not yet
     produced discovery in this matter. Counsel will need time to review the government's discovery,
     when it is produced, to draft an effective motion for a bill of particulars. Given this, Mr. Lopez
     and Mr. Martinez request a 45-day extension to June 8, 2020 to file a motion for a bill of
     particulars.
Case 1:15-cr-00252-PKC Document 1367 Filed 04/15/20 Page 2 of 2 PageID #: 23803
 The Honorable Pamela K. Chen
 United States District Judge
 United States District Court
  for the Eastern District of New York
 April 15, 2020
 Page 2 of2

        On April 15, 2020, Mr. Martinez sought the United States' position on the reliefrequested
 herein. Assistant United States Attorney Kristin Mace represented that the United States has no
 objection to the reliefrequested herein. This is the first request for an extension ohime on behalf
 of Mr. Lopez and Mr. Martinez.

        Wherefore, for the reasons cited herein, it is respectfully requested that the Court grant this
 application and issue an Order enlarging the time within which Mr. Lopez and Martinez may file
 a motion seeking a Bill of Particulars from April 23. 2020 to June 8, 2020.




                                                 ounsel fcw Carlos A artinez
                                                Matthew D. Umhofer
                                                Counsel for Hernan Lopez

 cc: Counsel ofrecord.(byECF)
